Exhibit Modine Manufacturing Company Index to Consolidated Financial Statements and Other Financial Information Modine Manufacturing Company (“Modine” or the “Company”) filed a shelf registration statement on Form S-3 (the “Shelf Registration Statement”) with the Securities and Exchange Commission (the “SEC”) on August 4, 2009.SEC rules require that the financial statements included or incorporated by reference in the prospectus that is part of the Shelf Registration Statement reflect any subsequent changes in accounting principles or presentation that are being applied retrospectively.As the Company retrospectively adopted new accounting standards effective April 1, 2009, the Company is revising its financial statements and other information included in the Annual Report on Form 10-K for the year ended March 31, 2009 (the “2009 Form 10-K”) for these retrospectively applied changes in accounting principles or basis of presentation. Specifically, the consolidated financial statements as of March 31, 2009 and 2008, and for each fiscal year in the three-year period ended March 31, 2009 and the related Business Discussion, Selected Financial Data and Management’s Discussion and Analysis of Financial Condition and Results of Operations reflect (i) the Company’s retrospective application of the presentation of earnings per share as a result of the adoption of Financial Accounting Standards Board (FASB) Staff Position EITF 03-6-1, “Determining Whether Instruments Granted in Share-Based
